=

Case anes, in Document 10 Filed 05/13/19 Page 1 of 31 PagelD 31
AF Approval

Chief Approval
UNITED STATES DISTRICT COURT eos = -
MIDDLE DISTRICT OF FLORIDA Poo Te =
ORLANDO DIVISION e356 © re
a 4 -9 et
UNITED STATES OF AMERICA sae 7,
Soo
v. CASE NO. 6:19-cr- ((B-O- ATES
ERIC BALES

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of

Florida, and the defendant, ERIC BALES, and the attorney for the defendant,
Corey I. Cohen, mutually agree as follows:
A.  Particularized Terms

1. Counts Pleading To

The defendant shall enter a plea of guilty to Counts One and
Two of the Information. Count One charges the defendant with distribution
of child pornography, in violation of 18 U.S.C. § 2252A(a)(2). Count Two

charges the defendant with enticement of a minor, in violation of 18 U.S.C. §
2422(b).

2. Minimum and Maximum Penalties

Count One is punishable by a mandatory minimum term of

imprisonment of five years and a maximum term of imprisonment of 20 years,

a maximum fine of not more than $250,000, a term of supervised release of at

Defendant’s initia 7
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 2 of 31 PagelD 32

least five years and up to a maximum of life, and a special assessment of $100.
Count Two is punishable by a mandatory minimum term of imprisonment of
ten years and a maximum term of imprisonment of life, a maximum fine of
not more than $250,000, a term of supervised release of at least five years and
up to a maximum of life, and a special assessment of $100.

With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offense, or to the community, as set forth below.

Additionally, pursuant to 18 U.S.C. § 3014, the Court shall
impose a $5,000 special assessment on any non-indigent defendant convicted
of an offense in violation of certain enumerated statutes involving: (1)
peonage, slavery, and trafficking in persons; (2) sexual abuse; (3) sexual
exploitation and other abuse of children; (4) transportation for illegal sexual
activity; or (5) human smuggling in violation of the Immigration and
Nationality Act (exempting any individual involved in the smuggling of an

alien who is the alien’s spouse, parent, son or daughter).

Defendant’s Initials CP 2
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 3 of 31 PagelD 33

3. Elements of the Offense

The defendant acknowledges understanding the nature and

elements of the offense with which defendant has been charged and to which

defendant is pleading guilty. The elements of Count One are:

Furst:

Second:

Third:

The Defendant knowingly distributed an item or
items of child pornography;

The items of child pornography had been
transported in interstate or foreign commerce,
including by computer; and

When the defendant distributed the items, the
defendant believed the items were or contained
child pornography.

The elements of Count Two are:

First:

Second:

Third:

Fourth:

The defendant knowingly intended to persuade,
induce, or entice an individual to engage in sexual
activity, as charged;

The defendant used the Internet or a cellular
telephone to do so;

At the time, the defendant believed that the
individual was less than 18 years old;

If the sexual activity had occurred, one or more of
the individual(s) engaging in sexual activity could
have been charged with a criminal offense, in this
case, production of child pornography under 18
U.S.C. § 22814);

Defendant’s Initials Cf 5 3
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 4 of 31 PagelD 34

A. Indictment Waiver
Defendant will waive the right to be charged by way of
indictment before a federal grand jury.
5 No Further Charges
If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
6. Mandatory Restitution to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to
make full restitution to the victims.
7. Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG § 3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the

defendant will not be allowed to withdraw from the plea.

Defendant’s Initials S| ; 4

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 5 of 31 PagelD 35

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG § 3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

8. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. §§ 2253 and 2428, whether in the possession
or control of the United States, the defendant or defendant's nominees.

The assets to be forfeited specifically include, but are not limited

to, the following: an iPhone 8 (serial #F4GvJG72JC6C) and a 2009 Apple

Defendant’s Initials Ef> 5

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 6 of 31 PagelD 36

laptop (serial #W89Z85EZ642), which assets were used during the commission
of the offenses.

The defendant agrees and consents to the forfeiture of these assets
pursuant to any federal criminal, civil judicial or administrative forfeiture
action. The defendant also agrees to waive all constitutional, statutory and
procedural challenges (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with this Plea Agreement on
any grounds, including that the forfeiture described herein constitutes an
excessive fine, was not properly noticed in the charging instrument, addressed
by the Court at the time of the guilty plea, announced at sentencing, or
incorporated into the judgment.

The defendant admits and agrees that the conduct described in the
Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time it
is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written

judgment at any time pursuant to Rule 36.

Defendant’s Initials CL 6
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 7 of 31 PagelD 37

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing. The defendant agrees to
be interviewed by the government, prior to and after sentencing, regarding such
assets and their connection to criminal conduct. The defendant further agrees
to be polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the defendant
as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete information
about forfeitable assets, these steps include, but are not limited to, the surrender
of title, the signing of a consent decree of forfeiture, and signing of any other
documents necessary to effectuate such transfers. To that end, the defendant
agrees to make a full and complete disclosure of all assets over which defendant
exercises control directly or indirectly, including all assets held by nominees, to
execute any documents requested by the United States to obtain from any other
parties by lawful means any records of assets owned by the defendant, and to

consent to the release of the defendant’s tax returns for the previous five years.

Defendant’s Initials Sp v
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 8 of 31 PagelD 38

The defendant agrees to be interviewed by the government, prior to and after
sentencing, regarding such assets and their connection to criminal conduct.

The defendant agrees that the United States is not limited to
forfeiture of the property specifically identified for forfeiture in this Plea
Agreement. If the United States determines that property of the defendant
identified for forfeiture cannot be located upon the exercise of due diligence; has
been transferred or sold to, or deposited with, a third party; has been placed
beyond the jurisdiction of the Court; has been substantially diminished in value;
or has been commingled with other property which cannot be divided without
difficulty; then the United States shall, at its option, be entitled to forfeiture of
any other property (substitute assets) of the defendant up to the value of any
property described above. The Defendant expressly consents to the forfeiture
of any substitute assets sought by the Government. The defendant agrees that
forfeiture of substitute assets as authorized herein shall not be deemed an
alteration of the defendant's sentence.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that

the defendant has breached this section of the Plea Agreement, the defendant

Defendant’s Initials fF 8
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 9 of 31 PagelD 39

may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding the
abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including satisfaction of any preliminary order of
forfeiture for proceeds.

9. Abandonment of Property - Computer Equipment

The United States of America and defendant hereby agree that
any computer equipment as defined in 18 U.S.C. § 2256, seized from the
defendant and currently in the custody and/or control of Homeland Security
Investigations (HSI) or other appropriate agency, were properly seized and are
subject to forfeiture to the government according to 18 U.S.C. §§ 2253 or
2254, and/or that the computer equipment and peripherals constitute
evidence, contraband, or fruits of the crime for which he has pled guilty. As

such, defendant hereby relinquishes all claim, title, and interest he has in the

Defendant’s Initials oH 9
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 10 of 31 PagelD 40

computer equipment and peripherals to the United States of America with the
understanding and consent that the Court, upon approval of this agreement,
hereby directs HSI, or other appropriate agency, to cause the computer
equipment described above to be destroyed forthwith without further
obligation or duty whatsoever owing to defendant or any other person.

As part of the plea agreement in this case, defendant hereby
states under penalty of perjury that he is the sole and rightful owner of the
property, and that defendant hereby voluntarily abandons all right and claim
to and consents to the destruction of: a Sony Playstation; a Seagate external
hard drive (serial #NAZE6HCM); a T-Mobile cellular phone (serial
#32784149ED8A); an iPod (serial #DKLDPL1IQDCP7); and a black iPhone
model A1387.

10. Sex Offender Registration and Notification

The defendant has been advised and understands, that under the
Sex Offender Registration and Notification Act, a federal law, the defendant
must register and keep the registration current in each of the following
jurisdictions: the location of the defendant’s residence, the location of the
defendant’s employment; and, if the defendant is a student, the location of the
defendant’s school. Registration will require that the defendant provide

information that includes name, residence address, and the names and

Defendant’s Initials£ (2 10

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 11 of 31 PagelD 41

addresses of any places at which the defendant is or will be an employee or a
student. The defendant understands that he must update his registrations not
later than three business days after any change of name, residence,
employment, or student status. The defendant understands that failure to
comply with these obligations subjects the defendant to prosecution for failure
to register under federal law, 18 U.S.C. § 2250, which is punishable by a fine
or imprisonment, or both.
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are
dismissed pursuant to this agreement. The defendant further understands that
compliance with any restitution payment plan imposed by the Court in no
way precludes the United States from simultaneously pursuing other statutory

remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not

Defendant’s Initials ef 5 11
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 12 of 31 PagelD 42

limited to, garnishment and execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the defendant's restitution obligation is
satisfied. On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure that this
obligation is satisfied, the Defendant agrees to deliver a check or money order
to the Clerk of the Court in the amount of $200, payable to "Clerk, U.S.
District Court" within ten days of the change of plea hearing.
The defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offense to which the
defendant is pleading provides for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.
3 Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

Defendant’s Initials Ef 12
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 13 of 31 PagelD 43

4. Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United

Defendant’s Initials ef i 13
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 14 of 31 PagelD 44

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

Defendant’s Initials ( 5 14
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 15 of 31 PagelD 45

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

Defendant’s Initials So is

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 16 of 31 PagelD 46

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s Initials ¢ B 16
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 17 of 31 PagelD 47

defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.

The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms.

Defendant’s Initials z G 17
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 18 of 31 PagelD 48

11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be
able to prove those specific facts and others beyond a reasonable doubt.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials MP 18
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 19 of 31 PagelD 49

13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

DATED this 0” day of __ May 2019.

MARIA CHAPA LOPEZ
Acting United States Attorney

aa Zam

ERIC BALES Brandon Bayliss
Defendant Special Assistant U.S. Attorney

Aaa C. 0.

Corey\I./Cohen = - Sara C. Sweeney
Attorney for Defendant Assistant United States Attorney
Deputy Chief, Orlando Division

 

Defendant’s Initials 0 19
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 20 of 31 PagelD 50

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 6:19-cr- \\9- 02 - ABS

ERIC BALES

FACTUAL BASIS
In August 2018, Immigration and Customs Enforcement (ICE)

Homeland Security Investigations (HSI) Orlando received information from
the Royal Canadian Mounted Police through the HSI Ottawa Attaché
regarding several KIK accounts suspected of being involved in child
exploitation. Included in this list was the username justwaves02. KIK
observed that justwaves02 was active in a chat group with the group name,
“In-cest group Canada come join.” The report generated by KIK regarding
this chat group showed five users sharing files without any dialogue.
Justwaves02 sent multiple video files to the group on August 18, 2018, all
through IP address 72.239.178.20. According to KIK’s content identification
system, these video files depicted child pornography. KIK provided HSI with
a log of the child pornography sent by justwaves0O2, user information

maintained on the justwaves02 account, and KIK connection logs for

justwaves02.

Defendant’s Initials eM 20
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 21 of 31 PagelD 51

The video files sent by justwaves02 included a 3-5 year old performing
oral sex on an adult male, and multiple videos of 5-11 year old children
engaged in sexual intercourse with adult males. Justwaves02 sent these videos
on August 18, 2018, between 17:05:47 and 21:41:42 UTC. Kuk provided the

following subscriber details for justwaves02:

 

First Name: Just

Last Name: Blah

Email: snapsucks889@yahoo.com
Username: justwaves02

DOB: 01-09-1998

Device Type: iPhone

Registration: July 18, 2018

IP Address: 72.239.178.20

KIK’s connection logs showed that on various dates from July 18, 2018
through August 20, 2018, justwaves02 was connected through IP address
72.239.178.20 (associated with Spectrum, hereinafter “IP Address 1”). HSI
Orlando obtained the Spectrum records associated with IP Address 1. The

information returned was:

Name: Axx GxXxx

Billing/Service

Address: 1901 Puritan Ave., Winter Park, FL 32792
Home Phone: 407-XXX-XXXX

Service Phone: 32 1-xXxXX-XXXX

On October 23, 2018, HSI Orlando conducted a search of the Florida

Department of Motor Vehicles (DMV) Driver and Vehicle Information

Defendant’s Initials C7 21
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 22 of 31 PagelD 52

Database (DAVID) for the address 1901 Puritan Avenue, Winter Park, FL
32792. The results indicated that Florida driver’s license #B420-219-88-110-0
was issued to ERIC WILLIAM BALES (DOB: March 30, 1988) on October
27,2017. The address listed for ERIC BALES was 1901 Puritan Avenue,
Winter Park, FL 32792. BALES had registered a 2011 black GM sport utility
vehicle under that address.

HSI Orlando special agents conducted surveillance at 1901 Puritan
Ave. on various dates in October and November of 2018. They observed the
black GM SUV registered to BALES parked in the driveway on those
occasions. The agents also discovered a password protected WiFi signal titled
“1901.”

During this time period, HSI special agents queried law enforcement
databases for other derogatory information associated with 1901 Puritan Ave.
and its residents!. HSI Orlando discovered that in November of 2009, the
Marion County Sheriff's Office conducted an online investigation targeting
pedophiles seeking to have sex with children on Yahoo messenger. A deputy
(posing as a 14 year-old female) was contacted by Yahoo user RyRyman16.

The subject initially claimed to be 17, but later admitted to be 21. The subject

 

' An older family member also lived in the home with ERIC BALES. Both BALES’ statements and
the special agents’ observations indicate that the family member was not involved in the charged
criminal activity.

Defendant’s Initials 7 22

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 23 of 31 PagelD 53

made several comments about masturbation, and later suggested meeting up
with the alleged victim to engage in kissing and getting to know each other.
Later in the day, the subject sent a picture of an erect penis and requested
pictures in return. The subject said that his name was Eric, and directed the
deputy (posing as a 14 year-old girl) to myyearbook.com. When the deputy
joined myyearbook.com he/she was immediately invited to become friends
with ERIC BALES. The Marion County Sheriffs Office investigation
revealed that the internet connection tied back to Axx Gxxx at 1901 Puritan
Ave., Winter Park, FL 32792.

In October of 2014, the Oviedo Police Department filed charges on
ERIC BALES for lewd and lascivious behavior on a victim between 12 and 15
years of age. The Oviedo Police Department documented an incident where a
14 year-old girl was lured to sneak out of her home to meet with a man ina
park. The man wanted oral sex, which she performed. After she was finished,
the male tried to force himself on her, but stopped when she said no. The
male penetrated her vagina with his fingers during their interaction. The man
gave the victim $20 and told her it was ok. The Oviedo Police Department
documented other text messages later from the same subject seeking another
meeting with the victim. The victim advised that she met the man she knew

as “Bryan” on social mobile applications. The Oviedo Police Department was

Defendant’s Initials Sf 3 23

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 24 of 31 PagelD 54

able to identify and arrest ERIC BALES. BALES was allowed to plea toa
lesser charge, willful child abuse, and was sentenced to three years in prison.
BALES served two of the three years and was released without supervision.

On November 15, 2018, HSI Orlando special agents executed a search
warrant of the residence at 1901 Puritan Ave. ERIC BALES answered their
knocks on the door and agreed to talk to the agents after they identified
themselves. BALES indicated that he lived in the home with his uncle.
BALES added that Axx Gxxx was listed as the subscriber on the home’s
Spectrum internet service. In his initial conversation with the special agents,
BALES admitted to seeing child pornography on KIK Messenger.

A special agent advised BALES that he and the other agents would be
executing a search warrant at his residence. BALES was read a Statement of
Rights from ICE Form 73-025, allowed to read the Statement of Rights on his
own, and asked if he would be willing to continue to answer questions from
the agents. BALES willingly waived his right to remain silent and signed the
waiver section of ICE Form 73-025 before the discussion continued.

BALES admitted that while the agents were knocking on the door he
hid his laptop computer under his bed and his phone in his closet. BALES
provided the passcodes for two iPhones and a laptop computer. The agents

showed BALES screen shots from videos uploaded by justwaves02 on August

Defendant’s Titties 24

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 25 of 31 PagelD 55

18, 2018. BALES said that he recognized two of the screen shots as videos of
child pornography that he had previously viewed. BALES said that he
received those videos as a result of posting child pornography online. BALES
said that he then shared those videos as well. BALES said that he received
and shared hundreds of files of child pornography in the last six months.

HSI Certified Forensic Analyst Charles Grey later determined that on
November 15, 2018, BALES’ iPhone 8 (serial #F4GvJG72JC6C) contained
approximately 30 images depicting child pornography, and that BALES’ 2009
Apple laptop (serial #W89Z85EZ642) contained approximately 20 videos
depicting child pornography.

When BALES’ iPhone was unlocked, KIK Messenger was already
open on the screen. BALES said that he had been chatting with a girl he
believed to be 16 years old earlier that morning. BALES stated that he had
solicited her to send him more child pornography. BALES directed HSI
Special Agent Ken McClenahan to that chat session. SA McClenahan
observed a chat between Just Blah (BALES) and a user later identified as
Minor Victim. Because the KIK Messenger application does not retain
lengthy chat histories, the observable portion of the chat between BALES and
Minor Victim began on November 12, 2018. The following is a transcript of

parts of the chat.

Defendant’s Initials 49 ae
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 26 of 31 PagelD 56

Just Blah — “Are u going to do as daddy tells u” “because u love him?”
Minor Victim- “Yes” “Maybe”

Just Blah — “Maybe?”

Minor Victim- “Idk I found brush” “But I feel like imma puke brb”

eK

Just Blah — “U know wu can send me pics of u anytime ur bored I love seeing u so
it’s a gift every time u send one”

Minor Victim — “Okay”

Just Blah — “Can’t help it just love u to much I hope I make u happy”
Minor Victim — “Oh Okay”

Just Blah — “Come cuddle and make out”

Minor Victim — “Ight”

Just Blah — “We are playing tonight”

Minor Victim — “Lol y”

Just Blah — “Cuz it’s fun and I want u to cum again”

Minor Victim — “Oh omay”

Just Blah — “Ur daddy’s and if I want u to play u will be a good girl”
Just Blah — “Have u ever woke up and ur pussy was sore and sticky”
Minor Victim — “A lil”

Just Blah — “How old were w”

Minor Victim — “13”

Just Blah — “Just wore panties to bed” ‘?”

Defendant’s Initials c f G 26

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 27 of 31 PagelD 57

Minor Victim — “Yea”

Just Blah — “Only happen once or a few times”
Minor Victim — “Idk”

Just Blah — “How sore were w”

Minor Victim — “Sore”

Just Blah — “Were were u sticky” “Where” “And do u remember falling a sleep
that night”

Minor Victim — “Yea”

Just Blah — “Did you masterbate that night or no”

Minor Victim — “No”

Just Blah — “That might have been the first time u had a dick in uv”
Minor Victim — “O”

Just Blah — “Who was there that could of did it”

Minor Victim — “Idk”

Just Blah — “Have u work up sore and sticky in the last few months?”
Minor Victim — “No”

Just Blah — ““Whats some of the things u were forced to do during sex”
Minor Victim — “Idk”

Just Blah — “Use to sneak out on the weekend to let ur tight pussy get used baby”
Minor Victim — “Yea”

Just Blah — “T’ll have to come sometime this month”

Minor Victim — “Y lol”

Defendant’s Initials FZ, ’ 27

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 28 of 31 PagelD 58

Just Blah — “To see u baby” “Going to sneak out for me?”
Minor Victim — “I cant”
On the evening of November 14, 2018, the chats continued.

Minor Victim — ‘Can u send me the videos I have sent u so ik what ones I have”

Just Blah — “Yea the masterbating?” “Lol why did u make me more lol”

Minor Victim — “Yea just send em”
Just Blah — “K” “Send a pic of u baby”
Minor Victim — “Its to early lol”

Just Blah (BALES) then sent seven videos of Minor Victim
masturbating on her bed with a blue hairbrush and an electric
toothbrush.’

Just Blah — “Send me new ones”
Minor Victim — “That’s y I was seeing I will tonight”

Just Blah — “Lol going to show someone these and how ur daddy’s naughty little
girl” wink emoji “?”

Minor Victim— “No im not” “Also imma try and get a lil more sleep”
Just Blah — “Why did u need them?”
Minor Victim-— “Just to see what I have done but goodnight”

Just Blah — “Wait”

 

? The bedsheets and pillow were later observed by SA Eggland during his site visit and interview with
Minor Victim and her mother in Fort Myers, FL.

Defendant’s Initials ZAG 28

 
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 29 of 31 PagelD 59

Minor Victim- “Wut”

Just Blah — “Send me a pic of panties” “that u have on”

Minor Victim-— “No babe”

Just Blah — “Now” “U will do as ur daddy tells u”

Minor Victim— “Not rm”

Just Blah — “Babe do u have videos of u getting fucked or sucking?” “Be honest”
Minor Victim-— ‘No stop I am trying to sleep”

Just Blah — “u will learn to be nicer to me do u understand u ignore me a lot” “Do
u fucking understand”

Minor Victim— “U know what we aint gonna work like I really am trying but this
aint gonna work so have a good day”

Just Blah — “No ur mine” “U been acting weird” “Ur mine or Ill post ur videos”
“ Are I gonna be a good girl” “U”

Minor Victim-— “No I haven’t u just keep saying that but wont tell me how and u
keep cussing at me and u dont own me either im a person not a thing”

Just Blah — “Ur my baby”

Just Blah — “U been so distant or ignoring me ignoring something I asked” “Like
why u won’t let me come see u”

kee
Just Blah — “T love u brat”

Minor Victim-— “Love u to dork”

Just Blah — “Ur my world”

Minor Victim-— “Ur world is really small and boring then lol”

Just Blah — “Not to me” ”But you are really tight”’ wink emoji

Defendant’s Initials AMP 29
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 30 of 31 PagelD 60

Minor Victim- “Lol”
Just Blah — “Want daddy to send u to school full of cum”
Minor Victim- “idk”

Just Blah — “My cum dripping from u for a while” “Live me enough not to wear
panties today”

Minor Victim- “I have to and im already in the car anyway”

Further review of BALES’ iPhone revealed that on November 13, 2018,
he had engaged in a KIK chat with another user (hereinafter “Victim 2”) in
hat group “#10yoto35yo”. The following is a summary transcript of that chat.

Just Blah - “Hi” “Nice Lips”

Just Blah then sends a picture that appears to be a male hand covered in
what appears to be male ejaculate.

Just Blah - “Like?”

Victim 2 — “? I dunno”

Just Blah — “How old are w”

Victim 2 — “14 0”

Just Blah — “16” “Any pics of u?” “TI bet ur cute”

Just Blah then sends a picture that appears to be a female 10-16 years old
with braces performing oral sex on an adult male penis.

Just Blah — “Like that?”
Victim 2 — “Is that ur gf. Ya”

Just Blah — “No its not” “Do u have a pic of u I can see” “TI’ll send you more”

Defendant’s Initials O 30
Case 6:19-cr-00113-PGB-EJK Document 10 Filed 05/13/19 Page 31 of 31 PagelD 61

KIK account. Minor Victim also confirmed that she had previously sent

pornographic images of herself to Just Blah on KIK Messenger.

Defendant’s Initials Z a 35
